Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 18-BG-1057

IN RE MICHAEL B. ADELHOCK
                                                      2018 DDN 131
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 431566

BEFORE: Beckwith, Associate Judge, and Nebeker and Ferren, Senior Judges.

                                   ORDER
                           (FILED – December 20, 2018)

       On consideration of the certified order of the Supreme Court of New Jersey
that suspended respondent from the practice of law in that jurisdiction for a period
of three years or until further order of the court; this court’s October 15, 2018, order
suspending respondent and directing him to show cause why reciprocal discipline
should not be imposed; and the statement of Disciplinary Counsel regarding
reciprocal discipline; and it appearing that respondent has failed to file either a
response to this court’s order to show cause or an affidavit as required by D.C. Bar
R. XI, §14 (g), it is

       ORDERED that Michael B. Adelhock is hereby suspended from the practice
of law in the District of Columbia for a period of three years with reinstatement
conditioned on a showing of fitness. See In re Sibley, 990 A.2d 483 (D.C. 2010); In
re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical
reciprocal discipline applies to all cases in which the respondent does not
participate). It is
      FURTHER ORDERED that for purposes of reinstatement the period of
respondent’s suspension will not begin to run until such time as he files a D.C. Bar
R. XI, § 14 (g) affidavit.

                                PER CURIAM